internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si - plr-109299-99 date date x a b c trust y dear this is in reply to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in and elected to be an s_corporation effective date on date y shares of x were transferred to trust from the estate of a pursuant to the terms of a’s will c as x’s president represents that trust was a qualified_subchapter_s_trust qsst under sec_1361 of the code however b the income_beneficiary of trust failed to timely file an election under sec_1361 qsst election b was unaware of the requirement to file a qsst election b relied upon b’s advisors for assistance in all tax and legal matters each advisor however thought one of the other advisors had prepared and filed the qsst election b died on date in date upon examination of the share ownership records of x x’s counsel discovered that it did not have a copy of a qsst election with respect to trust subsequently x confirmed no such election was filed c represents that the failure_to_file the qsst election with respect to trust and the related termination of the s_corporation_election were inadvertent additionally c represents that the failure_to_file the election was not motivated by tax_avoidance c further represents that x and its shareholders have treated x as an s_corporation at all applicable times since the initial s_corporation_election x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year for taxable years beginning on or before date sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual for taxable years beginning on or before date sec_1361 provides that a_trust with respect to stock transferred to it pursuant to the terms of a will but only for the 60-day period beginning on the day on which such stock is transferred to it may be a shareholder sec_1361 provides that in the case of a_trust described in sec_1361 the estate of the testator shall be treated as the shareholder sec_1361 of the code provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 of the code provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 of the code provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election to be an s_corporation terminates whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that as a result of b’s failure to timely file a qsst election x’s s_corporation_election terminated on date the day after the 60-day period that began on the day that x stock was transferred to trust we also conclude that this termination was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 of the code x will be treated as continuing to be an s_corporation provided that x’s s_corporation_election was valid and that the election was not otherwise terminated under sec_1362 in addition from date until the date of b’s death trust will be treated as a_trust described in sec_1361 and b will be treated for purposes of sec_678 as the owner of that portion of the trust consisting of x stock therefore the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code including whether trust was a qsst under sec_1361 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
